STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 12, 2015
              Plaintiff-Appellee,

v                                                                   No. 319307
                                                                    Wayne Circuit Court
KCEE KINARD ODOM,                                                   LC No. 13-003337-FH

              Defendant-Appellant.


Before: CAVANAGH, P.J., and METER and SHAPIRO, JJ.

PER CURIAM.

     Defendant appeals as of right his jury trial conviction of third-degree fleeing and eluding,
MCL 257.602a(3). Defendant was sentenced to two years’ probation and we affirm.

       Defendant’s conviction arises from his failure to promptly stop the vehicle he was driving
when Detroit Public Schools Police Department (DPSPD) officers attempted to perform a traffic
stop. His sole argument on appeal is that the prosecution presented insufficient evidence to
support his conviction. Specifically, defendant argues that the police officers’ testimony was
unreliable and there was a lack of evidence demonstrating that defendant was aware that the
police were attempting to stop him or that he intended to flee from the police. We disagree.1

               In ascertaining whether sufficient evidence was presented at trial to
       support a conviction, this Court must view the evidence in a light most favorable
       to the prosecution and determine whether any rational trier of fact could have
       found that the essential elements of the crime were proven beyond a reasonable
       doubt. A reviewing court is required to draw all reasonable inferences and make
       credibility choices in support of the trier of fact’s verdict. [People v Strickland,
       293 Mich App 393, 399; 810 NW2d 660 (2011) (quotation marks and brackets
       omitted).]

       The elements of third-degree fleeing and eluding are:


1
 Whether a defendant’s conviction was supported by sufficient evidence is reviewed de novo.
People v Harverson, 291 Mich App 171, 177; 804 NW2d 757 (2010).



                                               -1-
       (1) the law enforcement officer must have been in uniform and performing his
       lawful duties and his vehicle must have been adequately identified as a law
       enforcement vehicle, (2) the defendant must have been driving a motor vehicle,
       (3) the officer, with his hand, voice, siren, or emergency lights must have ordered
       the defendant to stop, (4) the defendant must have been aware that he had been
       ordered to stop, (5) the defendant must have refused to obey the order by trying to
       flee from the officer or avoid being caught, which conduct could be evidenced by
       speeding up his vehicle or turning off the vehicle’s lights among other things, and
       (6) some portion of the violation must have taken place in an area where the speed
       limit was thirty-five miles an hour or less, or the defendant’s conduct must have
       resulted in an accident or collision, or the defendant must have been previously
       convicted of certain prior violations of the law as listed in MCL § 750.479a(3)(c);
       MSA 28.747(1)(3)(c). [People v Grayer, 235 Mich App 737, 741; 599 NW2d
       527 (1999) (Grayer I).]

To satisfy the elements of third-degree fleeing and eluding, a defendant’s vehicle is not required
to reach a certain speed or exceed the speed limit for a particular distance because “the statute
itself does not limit fleeing and eluding to high-speed or long-distance chases.” Id. at 741, 745.

         First, the record contains sufficient evidence to allow a reasonable jury to conclude that
Officers Tamika Lance and Donald Hughes were in uniform and performing their lawful duties
in a car that was adequately identified as a law enforcement vehicle. Lance testified that she was
wearing her Detroit Public Schools Police Department (DPSPD) uniform, which consisted of
jeans, a shirt with the word “police” on it, a badge around her neck, and a “duty belt.” See
People v Green, 260 Mich App 710, 719-720; 680 NW2d 477 (2004) (noting that the statute only
requires the officer to “be in uniform” and does not contain any minimum requirements for the
uniform). Both officers also testified that they were performing their lawful duties at the time of
the incident because state-certified DPSPD officers are authorized to make arrests and perform
traffic stops in the areas between DPS schools. Finally, the testimony of Lance, Hughes, and
defendant referenced the vehicle’s overhead lights and markings, allowing a reasonable jury to
find that the officers’ car was adequately identified as a law enforcement vehicle. Although
defendant’s mother testified that she did not notice any lights or markings, and defendant’s son
testified that he did not see any lights when he looked back at the police car while he was riding
in defendant’s vehicle, it is the jury’s responsibility to determine the weight and credibility of the
witnesses’ testimony. People v Dunigan, 299 Mich App 579, 582; 831 NW2d 243 (2013).
Accordingly, when viewed in the light most favorable to the prosecution, the evidence was
sufficient to allow a reasonable jury to find that the officers were lawfully performing their
duties in uniform and in an adequately identified vehicle, satisfying the first element.

         Second, the record clearly indicates, and defendant does not dispute, that he was driving a
car at the time of the incident, satisfying the second element.

       Third, there was sufficient evidence to allow a reasonable jury to find that an officer
ordered defendant to stop with the use of his hand, voice, siren, or emergency lights. Hughes
and Lance testified that Hughes activated the overhead lights and siren immediately after
defendant rolled through a red light and turned in front of their vehicle at an intersection. The
DPSPD investigator testified that defendant acknowledged that the officers had activated the


                                                 -2-
emergency lights during an interview following his arrest. However, defendant testified that the
officers did not activate the overhead lights until the vehicle reached the corner of his street and
did not activate the siren until the officers turned the vehicle around and stopped the vehicle near
his residence. Defendant’s son stated that he did not see any lights while he was riding in
defendant’s vehicle and did not hear a siren until defendant’s vehicle reached the block of the
residence. Despite the conflicting testimony as to the exact point at which the officers activated
the overhead lights and siren, there is sufficient evidence in the record to support a finding that
the officers ordered defendant to stop by using the vehicle’s overhead lights or siren at some
point before defendant stopped the vehicle, satisfying the third element.

        Fourth, the prosecution presented sufficient evidence to establish that defendant was
aware that the officers had ordered him to stop. Circumstantial evidence and reasonable
inferences arising therefrom may provide sufficient evidence to establish the elements of a crime.
Dunigan, 299 Mich App at 582. Lance and Hughes testified that there were no other vehicles
between the DPSPD car and defendant’s car when Hughes activated the lights and siren and
followed defendant to his residence. Lance stated that the DPSPD vehicle was approximately
three car lengths away from defendant’s vehicle after Hughes activated the lights and siren.
From this testimony, a reasonable jury could conclude that defendant was close enough to the
DPSPD vehicle to be aware that the officers were ordering him to stop, especially because no
other vehicles were present. Moreover, there was testimony that defendant exceeded the speed
limit and disregarded a “stop” at 6 Mile Road and Hoover Street despite the unhindered visibility
and close proximity of the DPSPD vehicle after Hughes activated the lights and siren. Further,
according to the DPSPD investigator, defendant acknowledged that he did not stop when the
officers activated the overhead lights. Although defendant provided contrary testimony that the
officers did not activate the lights until the officers reached the block of his residence and did not
activate the siren until they turned around in front of his residence, determinations regarding the
weight and credibility of witness testimony are reserved for the jury. Id. Accordingly, there was
sufficient circumstantial evidence for a rational jury to infer that defendant was aware that the
officers had ordered him to stop, satisfying the fourth element.

         Fifth, there was sufficient evidence to demonstrate that defendant refused to obey the
order to stop by trying to flee from the police officers or otherwise avoid being caught. Grayer I,
235 Mich App at 741. To satisfy this element, there must be a finding that defendant had the
intent to flee or avoid capture, id. at 741-742, and we may consider circumstantial evidence in
order to determine whether a defendant possessed such an intent, People v Grayer, 252 Mich
App 349, 356; 651 NW2d 818 (2002) (Grayer II). Lance and Hughes testified that, based on the
speed of the police vehicle, defendant exceeded the speed limit after Hughes activated the lights
and siren and did not slow down as they pursued him with the lights and siren activated. Hughes
testified that defendant disregarded a “stop” at 6 Mile Road and Hoover Street during the pursuit.
Contrary to the officers’ testimony, defendant denied that he was fleeing and eluding the police
because (1) he was not speeding when the officers followed him; (2) the officers did not activate
the lights until they had reached defendant’s block and did not activate the siren until after the
officers drove past his house; (3) he was unaware that he had any outstanding warrants against
him or that he was driving without a valid license; and (4) he approached the officers after he
exited the vehicle at his residence. However, even though defendant’s testimony was contrary to
that of the officers, it was the jury’s role to determine the credibility of the witnesses and the
weight afforded to the evidence. Dunigan, 299 Mich App at 582. Accordingly, there was


                                                 -3-
sufficient evidence, when viewed in the light most favorable to the prosecution, to support the
jury’s finding that defendant intended to flee and elude the police, satisfying the fifth element.

       Sixth, there was sufficient evidence that the violation took place in an area where the
speed limit was 35 miles per hour or less. Lance and Hughes both testified that defendant’s
vehicle traveled on residential roads where the speed limit was 25 miles per hour after they had
turned on the overhead lights and siren, satisfying the sixth element.

       Affirmed.

                                                            /s/ Mark J. Cavanagh
                                                            /s/ Patrick M. Meter
                                                            /s/ Douglas B. Shapiro




                                               -4-